PER CURIAM.
Affirmed. Zeigler v. State, 632 So.2d 48 (Fla.1993) (“A successive motion [for postcon-viction relief] may be dismissed if it fails to allege new or different grounds for relief and the prior determination was on the merits, or if new and different grounds are alleged, the failure to raise those issues in a prior motion constitutes an abuse of process.”), cert. denied, — U.S. —, 115 S.Ct. 104, 130 L.Ed.2d 52 (1994); Ragan v. State, 643 So.2d 1175 (Fla. 3d DCA 1994); Judge v. State, 596 So.2d 73 (Fla. 2d DCA 1991) (sentence imposing adult sanctions on juvenile in the absence of specific findings regarding the criteria set forth in section 39.059(7)(c), Florida Statutes, must be raised on direct appeal) (cited with approval by McCloud v. State, 653 So.2d 453 (Fla. 3d DCA 1995)), rev. denied, 613 So.2d 5 (Fla.1992).